184 F.3d 1203 (10th Cir. 1999)
ROLLY O. KINNELL, Plaintiff - Appellant,v.SECRETARY OF VETERAN AFFAIRS, Washington, D.C., and COMMERCIAL FINANCIAL SERVICES OF OKLAHOMA, Defendants - Appellees.ROLLY O. KINNELL, Petitioner - Appellant,v.STATE OF  KANSAS; HAROLD COLEMAN, Sheriff; JOHN L. SWARTS, County Attorney; ATTORNEY     GENERAL OF KANSAS, Respondents - Appellees.ROLLY O. KINNELL, Plaintiff - Appellant,v.FRANK SPRIGGS, District Manager of Supplemental Pittsburg Kansas; and  CHARLES, Secretary of Corrections, Defendants - Appellees.ROLLY O. KINNELL, Plaintiff - Appellant,v.UNITED STATES SENATE; UNITED STATES HOUSE OF    REPRESENTATIVES; UNITED STATES PRESIDENT, William Clinton, Defendants - Appellees.
No. 99-3097, No. 99-3100, No. 99-3128, No. 99-3130
UNITED STATES COURT OF APPEALS FOR THE TENTH CIRCUIT
July 16, 1999.

1
NOTE:  THE COURT HAS WITHDRAWN THIS OPINION.  THIS OPINION IS PUBLISHED IN THE TABLE OF UNPUBLISHED DISPOSITIONS.